The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the application has been amended as follows to better characterize the claimed invention. 

“POLYAMINE AND TYRAMINE ANALYSIS METHOD USING PYRENE CONTAINING FLUORESCENCE DERIVATIZATION REAGENT AND EXCIMER FLUORESCENCE”

The following is an examiner’s statement of reasons for allowance: all claims are drawn to an amine analysis method of analyzing a polyamine having a plurality of amino groups in a same molecule or tyramine.  In the first paragraph on page of page 7 of the response filed March 16, 2021 applicant argues that the amino acid analytes of the applied Bruckner primary reference are different from the present analytes.  In the last full paragraph on the same page applicant argues that there is not “motivation to change the amino acid analyte of Bruckner to the claimed polyamine or tyramine.”  Thus applicant is arguing that the instant claims do not cover amino acids.  Paragraph [18] on page 9 of the instant specification lists histamine as an example polyamine and tyramine as an example of the other type of molecule being analyzed.  Examiner notes that the previously cited Yoshida paper (Analytical Sciences 2004) determined histamine with its amino acid precursor histidine.  Figure 1 of that paper shows that both molecules have two amino groups.  Additionally, the newly cited Yoshida paper (Analytical Sciences 2001) determined ornithine and lysine, two basic amino acids.  Figure 1 of that paper shows that both amino acids have two amino groups.  It is also noted that Bruckner included samples having at least histidine (His) and lysine (Lys) in the sample (see figure 3).  Thus the Bruckner analysis included molecules with at least two amino groups in the molecule.  For excimer fluorescence to occur, the molecule needs to have at least two pyrene groups present in the molecule.  Examiner agrees that there is not sufficient motivation in the record to cover non-amino acid polyamines.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to polyamine and/or excimer fluorescence analysis and cyanuric chloride derivatization reagents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797